Citation Nr: 0639304	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-18 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to special monthly compensation on account of the 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974 and from December 1990 to June 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a video-conference hearing before a 
Member of the Board in April 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming special monthly compensation on 
account of the loss of use of a creative organ as being 
secondary to his service connected diabetes mellitus.  There 
is a medical opinion of record that the erectile dysfunction 
that is the basis of his claim pre-dates the development of 
the diabetes mellitus.  That opinion, rendered by a VA 
physician in May 2004, left open the possibility that the 
erectile dysfunction may be aggravated by the diabetes, but 
renders no opinion regarding the likelihood that this has 
occurred.  Secondary service connection may be established on 
the basis of aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Thus, this possibility needs to be explored prior to 
appellate consideration.  It is further noted that the 
veteran has received treatment from VA facilities that have 
not yet been obtained.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange copies of all 
records of outpatient treatment rendered 
since January 2002.  If appellant has 
obtained private treatment, he should 
identify such treatment and assist in 
obtaining any private records indicated.  
If records cannot be obtained, the claims 
folder should contain documentation of the 
attempts made.

2.  The RO should arrange for the veteran to 
undergo an examination to ascertain the 
current extent of his erectile dysfunction.  
The examiner should be requested to render an 
opinion regarding whether it is at least as 
likely as not (probability 50 percent or 
greater) that any erectile dysfunction is 
aggravated by his service-connected diabetes 
mellitus.  

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


